Citation Nr: 0029117	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  98-08 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis as secondary to service-connected lumbosacral 
strain.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1978 to June 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1997 and March 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).  The Board remanded this 
matter to the RO in May 1999 for additional development.  
Having complied with the instructions on remand, the RO 
returned the matter for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The preponderance of the evidence shows that the 
veteran's degenerative arthritis is not related to his 
service-connected lumbosacral strain or any incident of 
active service.

3.  The veteran's lumbosacral strain is productive of pain, 
tenderness, and moderate limitation of motion; it is not 
manifested by degenerative changes or disc disease.


CONCLUSIONS OF LAW

1.  Degenerative arthritis was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5295 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Evidence

During a VA examination in August 1997, the veteran reported 
that he injured his back in service and that he reinjured it 
in 1989 in an automobile accident.  He complained of 
bilateral muscle spasms and tingling of the feet.  Upon 
examination, the veteran appeared considerably overweight, 
with a normal gait.  The lumbar spine exhibited a heavy 
coating of adipose tissue, some muscle tightness, and a 
slight increase of lumbar lordosis.  Range of motion was 
recorded as forward bend to 50 degrees, backward bend to less 
than 10 degrees, lateral bend to 30 degrees, and rotation to 
35 degrees.  The left knee and left ankle jerk were absent 
and the left calf was one inch smaller in circumference than 
the right.  The x-ray report showed degenerative changes at 
L5-S1.  The veteran was diagnosed with residuals of trauma to 
lumbar spine; lumbosacral strain.

A December 1997 MRI performed at Miami Valley Hospital showed 
disc desiccation at L4-5 and L5-S1, as well as spurring, 
narrowing of neural foramen, and possible disc protrusion.  A 
January 1998 letter from Joseph M. Garland, D.O., the 
veteran's treating doctor, stated that a recent MRI disclosed 
the presence of significant lumbar disc disease.  The veteran 
had daily severe back pain that radiated down the left leg.  
Dr. Garland believed that the veteran had moderate to severe 
intervertebral lumbar disc syndrome.

In a May 1998 letter, Dr. Garland stated that the veteran had 
been under his care for many years and that diagnostic 
testing had confirmed the presence of degenerative arthritis 
of his lumbar spine.  Dr. Garland believed that, for a person 
of the veteran's age to have this condition, it was generally 
related to previous trauma.  The veteran had informed him 
that he sustained an injury in service and had developed 
intervertebral disc syndrome.  Dr. Garland opined that the 
degenerative joint disease was a direct consequence of the 
intervertebral disc syndrome.

In June 1998, Michael J. Pedoto, M.D., performed an 
electrodiagnostic medicine consultation.  The veteran 
reported that he had pain following an in-service low back 
injury and developed radiation into the left lower extremity 
and muscle spasms several years later.  He now had occasional 
numbness and tingling, but no weakness.  Physical examination 
found normal lower extremity strength, sensation, and 
reflexes.  Straight leg raising, nerve conduction studies, 
and needle EMG were normal.  Dr. Pedoto's impression was that 
there was no electrodiagnostic evidence of acute left 
lumbosacral radiculopathy or plexopathy, left peroneal 
neuropathy, peripheral polyneuropathy, or myopathy.

Records from SureCare Medical Center show that the veteran 
was followed from November 1998 to August 1999 for low back 
pain, limited range of motion, spasms, and tenderness.  He 
was prescribed medication, exercise, and a TENS unit.  In May 
1999, he reported injuring his low back by lifting a manhole 
cover.  Physical examination found moderate spasm and 
tenderness over the mid and lower lumbar paraspinals.  Range 
of motion was measured as flexion to 45 degrees, extension to 
5 degrees, and lateral bending to 20 degrees, with pain.  The 
veteran experienced left leg pain with toe walking.  Knee and 
ankle jerks were present and symmetrical, and straight leg 
raising was negative.  The veteran was assessed with 
lumbosacral strain and placed on work restriction.

The veteran continued with physical therapy and showed 
improvement of his symptomatology.  A June 1999 x-ray of the 
lumbar spine revealed degenerative disc disease involving L4-
5 and L5-S1.  In July 1999, the veteran continued to have 
limitation of motion with pain, but no significant radicular 
symptoms.  Mild tenderness and slight spasm were present.  
The veteran could perform heel and toe walking, and straight 
leg raising was negative.  In August 1999, the veteran was 
released to work without restrictions.  Range of motion was 
recorded as flexion to 70 degrees, extension to 15 degrees 
with pain, and lateral bending to 25 degrees.

During a VA examination in November 1999, the examiner 
extensively reviewed the veteran's records.  The veteran 
reported original injury to his back in service and 
subsequent aggravation in 1989 during an auto accident.  He 
reinjured his back several months previously while lifting a 
manhole cover.  He wore a TENS unit intermittently and wore a 
back brace at work.  He stated that he could walk 400 or 500 
feet, sit for 30 minutes, and stand for 40 minutes before 
having pain in his back.

Upon examination, the veteran walked with a normal gait and 
stood erect, with no limp or external support.  Mild 
discomfort was present on palpation of the lumbosacral area.  
The low back flexed to 55 degrees and extended to 10 degrees, 
with pain, and bent laterally to 20 degrees.  The veteran 
could stand on his heels and toes, and straight leg raising 
was negative.  Strength and sensation of the lower 
extremities were normal.  Reflexes were 1+ and equal over the 
knees and ankles.  The examiner commented that the veteran 
had sustained three back injuries, none of which involved a 
fracture, and all of which were diagnosed as lumbosacral 
strains.  In addition, the veteran was diagnosed by MRI and 
CT scan with bulging discs and arthritis in the areas of L4, 
L5, and S1.  The examiner opined that all of the veteran's 
back sprains had healed and that the veteran's present 
symptoms were due to the degenerative arthritis and disc 
disease of the low back.  In turn, the degenerative arthritis 
and disc disease of the low back were both due to the natural 
aging process and were not related to the in-service back 
injury.

A. Service Connection

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Service connection also may be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, that condition is 
considered as part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for degenerative 
arthritis as secondary to service-connected lumbosacral 
strain is well grounded in that it is plausible, capable of 
substantiation, or meritorious on its own.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Nevertheless, based upon the aforementioned evidence, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection for degenerative arthritis as 
secondary to service-connected lumbosacral strain.  The 
record shows that the veteran was not diagnosed with 
degenerative disc disease or degenerative joint disease until 
many years following his in-service back injury and following 
a reinjury of his back after service.  The Board recognizes 
that Dr. Garland believed that the veteran's degenerative 
joint disease was a direct consequence of the intervertebral 
disc syndrome.  However, he apparently relied upon the 
veteran's history in determining that the intervertebral disc 
syndrome was a result of the in-service lumbosacral strain.

During the VA orthopedic examination in November 1999, the 
examiner extensively reviewed the veteran's history of 
lumbosacral strains, and his subsequent development of 
degenerative arthritis and disc disease.  He determined that 
the veteran's original in-service lumbosacral strain had 
healed and that it was not related to his present 
symptomatology.  The examiner provided a complete report of 
the veteran's history and of his current low back disability.  
Therefore, the Board accords more weight to the opinion of 
the VA examiner and concludes that the benefit sought on 
appeal must be denied.

B. Increased Rating

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1999).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).


The veteran's lumbosacral strain has been assigned a 20 
percent schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  Under this Diagnostic Code, a 
20 percent evaluation is assigned when lumbosacral strain is 
characterized by muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  An increase to 40 percent is the maximum 
contemplated evaluation and is warranted for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).

In the alternative, pursuant to Diagnostic Code 5292 for 
limitation of motion of the lumbar spine, moderate lumbar 
limitation of motion is rated at 20 percent, and severe 
lumbar limitation of motion is rated at 40 percent.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  When a 
Diagnostic Code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1999) must also be considered.  A separate rating need 
not be made for pain but the impact of pain must be 
considered in making a rating decision.  See VAOPGCPREC 9-98, 
Fed. Reg. 63 (1998); Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board recognizes that the veteran has also requested 
consideration pursuant to Diagnostic Code 5293.  Under this 
Diagnostic Code, intervertebral disc syndrome is rated at 20 
percent when moderate, with recurring attacks, and at 40 
percent, when severe, with recurring attacks, with 
intermittent relief.  For a rating of 60 percent, the 
disability must be pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

Based upon the aforementioned evidence, the Board finds that 
the criteria for the next higher evaluation have not been met 
under any available Diagnostic Code.  Specifically, pursuant 
to Diagnostic Code 5295, the veteran's lumbosacral strain is 
not characterized by listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, or marked 
limitation of forward bending in a standing position.  In 
addition, although the veteran's low back does exhibit osteo-
arthritic changes and narrowing or irregularity of joint 
space, these degenerative changes have been found to be 
unrelated to the veteran's service-connected lumbosacral 
strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

Likewise, the recent treatment records and VA examination 
demonstrate moderate limitation of motion of the lumbar 
spine, rather than severe.  Therefore, a higher evaluation 
pursuant to Diagnostic Code 5292 is not warranted.  Finally, 
the Board finds that Diagnostic Code 5293 is not for 
application as the veteran's intervertebral disc disease has 
been found to be unrelated to his service-connected 
lumbosacral strain.  The Board has also considered Diagnostic 
Codes 5285, 5286, and 5289 but, as the veteran's low back 
disability is not characterized by ankylosis or fracture, 
finds that they are not for application.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his lumbosacral 
strain has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (1999) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Service connection for degenerative arthritis is denied.

An evaluation in excess of 20 percent for lumbosacral strain 
is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

